In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-20-00163-CV
      ___________________________

  IN RE STATE FARM LLOYDS, Relator




              Original Proceeding
 96th District Court of Tarrant County, Texas
       Trial Court No. 096-298884-18


 Before Gabriel, Birdwell, and Womack, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

                                 I. INTRODUCTION

      In this original proceeding, relator State Farm Lloyds seeks mandamus relief

from an order requiring it to produce certain engineering reports to real parties in

interest Lamont Frawley and Mary Frawley. Because the trial court clearly abused its

discretion and because State Farm lacks an adequate remedy by appeal, we

conditionally grant mandamus relief and order the trial court to vacate its May 26,

2020 “Order on Plaintiffs’ Supplement to Motion to Compel Discovery Responses.”

                                  II. BACKGROUND

      As alleged in their petition, the Frawleys’ home was insured by a homeowners’

insurance policy issued by State Farm. The Frawleys later discovered damage to their

home’s foundation and walls, and they made a claim on their homeowners’ policy,

alleging that the damage was caused by plumbing leaks. State Farm’s adjuster, Dan

Wilson, hired an engineering firm, Bryant Consultants, Inc., to issue a report regarding

the damage to the Frawleys’ home. Bryant Consultants’ report found that the damage

was not caused by plumbing leaks but by foundation movement. State Farm then

denied the Frawleys’ claim based on the conclusions contained in Bryant Consultants’

report.

      The Frawleys filed suit against State Farm alleging both contractual and extra-

contractual claims—they alleged claims of breach of contract, breach of the common

law duty of good faith and fair dealing, violation of the Deceptive Trade Practices Act,
                                           2
violation of the Texas Insurance Code, and violation of the Prompt Payment of

Claims Act.1 The Frawleys later served requests for production on State Farm, and

Request for Production No. 5 asked State Farm to produce:

      [e]ach report issued by Bryant Consultants in connection with the
      investigation of a claim by you prior to its report issued in connection
      with the Claim made the basis of this suit. This request is limited to
      claims for alleged foundation damage in Texas for the five (5) years
      preceding the Claim made the basis of this suit.

State Farm made the following objections to Request for Production No. 5:

      State Farm objects to this Request on the grounds that it is overly broad
      in subject, and therefore unduly burdensome, constituting nothing more
      than a “fishing expedition,” in violation of the letter and spirit of
      discovery law in the State of Texas. What may or may not have occurred
      with respect to another claim will neither prove nor disprove the
      existence of any mishandling of this claim. Further, information
      responsive to this request may contain confidential non-public personal
      information of State Farm insureds not party to this suit. State Farm
      also objects to this request because it is not reasonably tailored to the
      facts of this case. Requests seeking discovery regarding other claims
      exceed the scope of permissible discovery based on principles recently
      reiterated by the Texas Supreme Court. First, insurance claims are
      inherently individual and information regarding other claims is not
      probative of or relevant to Plaintiffs’ contractual or extracontractual
      claims. See In re Nat’l Lloyds Ins. Co., 449 S.W.3d 486 (Tex. 2014) (orig.
      proceeding) (per curiam).        Second, such discovery will lead to
      “unnecessary case-within-a-case litigation.” In re Nat’l Lloyds Ins. Co.,
      2017 WL 2501107, at *1 (Tex. June 9, 2017). Third, this request is based
      on speculation and surmise and does not “bear . . . a reasonable
      expectation of obtaining information that will aid the dispute’s
      resolution.” In re State Farm Lloyds, 2017 WL 2323099, at *12 (Tex.
      May 26, 2017). Fourth, the request is unduly burdensome and
      disproportionate to the amount in controversy. Where the benefits of

      1
        The Frawleys also brought claims against Wilson, the adjuster, alleging
violation of the Deceptive Trade Practices Act and violation of the Texas Insurance
Code.
                                         3
      proposed discovery are “negligible, nonexistent, or merely speculative,”
      any expense associated with responding is “undue and sufficient to deny
      the requested discovery.” Id. at *8.

      The Frawleys filed a motion to compel relating to various discovery issues.

The parties were able to resolve those disputes with the exception that they were

unable to resolve their dispute regarding Request for Production No. 5 and their

dispute relating to Interrogatory No. 17, which sought similar information to the

documents sought in Request for Production No. 5.2 In their motion, the Frawleys

argued that the requested documents and information were relevant to show bias and

particularly relevant to their extra-contractual claims to show State Farm’s knowledge

of “how often [Bryant Consultants] concluded a leak caused damage and

recommended repairs, thus resulting in payment of a claim.”

      State Farm filed a response to the Frawleys’ motion that included two affidavits

regarding the time and expense it would take to compile the documents and

information requested by Request for Production No. 5 and Interrogatory No. 17. In

one affidavit, Donald Vinciguerra, a State Farm business analyst, stated that State

Farm companies had 706 Texas claims in which State Farm paid Bryant Consultants

for work during the subject five-year period. In the other affidavit, Dan Staalsen, a

State Farm claims team manager, stated that to obtain the documents and information

      2
        Interrogatory No. 17 asked: “State the number of times you have relied upon a
report, in whole or in part, issued by Bryant Consultants as a basis for a claim decision
made by you prior to its investigation of the Claim made the basis of this suit. This
Interrogatory is limited to claims for alleged foundation damage in Texas for the five
(5) years preceding the Claim made the basis of this suit.”
                                            4
sought by Request for Production No. 5 and Interrogatory No. 17, it would require a

file-by-file review of the 706 claim files identified by Vinciguerra. Staalsen averred

that it would take approximately one hour to one and a half hours to review each file

to see if the file had the documents and information requested, and he estimated that

it would cost State Farm an expense in excess of $26,298.50 to conduct the review.

The Frawleys did not controvert Vinciguerra’s or Staalsen’s affidavits.

       Following a hearing on the Frawleys’ motion to compel, the trial court

overruled State Farm’s objections to Request for Production No. 5 and ordered State

Farm to produce “responsive engineering reports, without redaction, within forty-five

(45) days from the date of th[e] Order.”3 State Farm filed the present petition for writ

of mandamus challenging that order, and we stayed the order pending our resolution

of State Farm’s petition.

                                    III. DISCUSSION

A. Standard of Review

       This court may grant mandamus relief from a discovery order only when (1) the

trial court’s decision is so arbitrary and unreasonable that it is “a clear and prejudicial

error of law” and (2) the relator has no adequate remedy by appeal. In re State Farm

Lloyds, 520 S.W.3d 595, 604 (Tex. 2017) (orig. proceeding). In determining whether

the trial court abused its discretion, we may not substitute our judgment for the trial



       3
       The trial court sustained State Farm’s objections to Interrogatory No. 17.
                                           5
court’s determination of factual or other discretionary matters. Id. But because a trial

court has no discretion in determining what the law is or applying it, we review its

decisions on questions of law and application-of-law-to-fact questions much less

deferentially. Id. A trial court abuses its discretion by clearly failing to correctly

analyze or apply the law. In re M-I L.L.C., 505 S.W.3d 569, 574 (Tex. 2016) (orig.

proceeding).

      When considering a claimed abuse of discretion, we are mindful that

discovery’s purpose is to seek the truth so that disputes may be decided by what the

facts reveal, not by what they conceal. In re Colonial Pipeline Co., 968 S.W.2d 938, 941

(Tex. 1998) (orig. proceeding). We also keep in mind that simply because requested

information is discoverable “does not mean that discovery must be had.” State Farm

Lloyds, 520 S.W.3d at 605. And all discovery is “subject to the proportionality overlay

embedded in our discovery rules and inherent” in the reasonableness standard. Id. at

599. In determining whether a trial court abused its discretion, we are generally

bound by the record before the trial court at the time it made its decision. M-I L.L.C.,
505 S.W.3d at 574.

      The scope of discovery is generally within the trial court’s discretion so long as

a discovery order does not exceed what the Rules of Civil Procedure permit. See Tex.

R. Civ. P. 192.4; State Farm Lloyds, 520 S.W.3d at 604; see In re N. Cypress Med. Ctr.

Operating Co., 559 S.W.3d 128, 129 (Tex. 2018) (orig. proceeding) (“Our procedural


                                           6
rules allow broad discovery of unprivileged information that is ‘relevant to the subject

matter of the pending action.’” (quoting Tex. R. Civ. P. 192.3(a)). To be discoverable,

evidence must be relevant and nonprivileged, but it need not be admissible if it is

reasonably calculated to lead to the discovery of admissible evidence. See Tex. R. Civ.

P. 192.3(a); In re Nat’l Lloyds Ins., 532 S.W.3d 794, 808 (Tex. 2017) (orig. proceeding)

(Nat’l Lloyds III). Thus, although the permitted scope of discovery is generally broad,

a discovery request “must show a reasonable expectation of obtaining information

that will aid the dispute’s resolution.” Nat’l Lloyds III, 532 S.W.3d at 808 (quoting In re

CSX Corp., 124 S.W.3d 149, 152 (Tex. 2003) (per curiam) (orig. proceeding)).

       Even when a trial court abuses its discretion in making a discovery ruling, we

will not intervene if the relator has an adequate remedy by appeal. In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).              Appeal is

inadequate when a discovery order compels production “beyond the rules of [civil]

procedure.” In re Nat’l Lloyds Ins., 507 S.W.3d 219, 223 (Tex. 2016) (orig. proceeding)

(Nat’l Lloyds II) (quoting In re Nat’l Lloyds Ins., 449 S.W.3d 486, 488 (Tex. 2014) (orig.

proceeding) (Nat’l Lloyds I)).

B. Did the Trial Court Clearly Abuse Its Discretion?

       State Farm advances three reasons why the trial court clearly abused its

discretion. First, State Farm argues that the sought engineering reports are irrelevant.

Second, State Farm argues that the production of the engineering reports would be


                                            7
unduly burdensome, and the costs of production would be disproportionate to any

benefit received by the Frawleys. Third, State Farm argues that the engineering

reports contain confidential information of nonparties and that producing the

engineering reports would violate the privacy interests of those nonparties.

      1. Are the Engineering Reports Relevant?

      Both sides have cited a litany of cases to support their respective views

concerning the relevance of the engineering reports. Because we think it is instructive

to our analysis, we will discuss several of these cases in depth. We begin by discussing

three cases cited favorably by State Farm, National Lloyds I, 449 S.W.3d 486, In re

Interinsurance Exchange of the Automobile Club, No. 01-14-00979-CV, 2016 WL 144784

(Tex. App.—Houston [1st Dist.] Jan. 12, 2016, orig. proceeding) (mem. op.), and In re

Hanover Lloyds Insurance Company, No. 05-17-00608-CV, 2018 WL 1127436 (Tex.

App.—Dallas March 2, 2018, orig. proceeding) (mem. op.).

      In National Lloyds I, a homeowner filed insurance claims with her insurer after

her home suffered damage from two storms. 449 S.W.3d at 487. Concerned that the

insurer had undervalued her claims, the homeowner filed suit against her insurer

alleging both contractual and extra-contractual claims. Id. at 487–88.    During

discovery, the homeowner requested that the insurer produce all claim files from the

previous six years involving three different adjusters. Id. at 488. The insurer objected

on relevancy grounds. Id. Following the homeowner’s motion to compel, the trial

court ordered that the insurer produce all claim files handled by two adjusters who
                                           8
had adjusted the homeowner’s claims, and it limited the production to claims made in

the city in which the homeowner lived and further limited the production to claims

arising from the storms that caused the damage to the homeowner’s home. Id.

       Despite the trial court’s attempt to limit the scope of the discovery request, the

Texas Supreme Court granted the homeowner’s petition for writ of mandamus. Id. at

490.   The court stated that it “fail[ed] to see how [the insurer’s] overpayment,

underpayment or proper payment of the claims of unrelated third parties [was]

probative of its conduct with respect to [the homeowner’s] undervaluation claims at

issue.” Id. at 489. This was “especially so given the many variables associated with a

particular claim, such as when the claim is filed, the condition of the property at the

time of filing . . . and the type and extent of damage inflicted by the covered event.”
Id. The court stated that “[s]couring claim files in hopes of finding similarly situated

claimants whose claims were evaluated differently from [the homeowner’s claim] [was]

at best an ‘impermissible fishing expedition.’” Id. Based on that logic, the court

determined that the subject discovery request was not reasonably calculated to lead to

the discovery of admissible evidence. Id. at 490. Accordingly, the Court granted

mandamus relief and ordered the trial court to vacate its discovery order. Id.

       In Interinsurance Exchange of the Automobile Club, the First Court of Appeals dealt

with a case very similar to the present one. 2016 WL 144784. In that case, the

homeowners made a claim against their insurer based on their home’s foundation

problems. Id. at *1. The insurer hired an engineer who opined that the foundation
                                            9
problems were the result of settling rather than a plumbing leak. Id.   The

homeowners filed suit against the insurer alleging both contractual and extra-

contractual claims, although the extra-contractual claims were later severed out of the

lawsuit. Id.   The homeowners deposed the engineer, who testified that he had

performed more than fifty evaluations of claims for the insurer and that he found that

foundation damage was caused by settling, rather than plumbing leaks, in

approximately 70 to 80% of the foundation damage cases he handled for the insurer.
Id.   The homeowners then requested that the insurer produce every report the

engineer had submitted to the insurer. Id. The insurer objected on the grounds that

the request was overly broad and constituted a fishing expedition, and the

homeowners filed a motion to compel, arguing that the documents were necessary to

show bias and to show whether the engineer had applied acceptable methodology in

evaluating their claim. Id. The trial court granted the motion to compel and ordered

the insurer to produce every report the engineer had provided it during a twelve-year

period. Id.

       In reviewing the insurer’s petition for writ of mandamus, the First Court of

Appeals rejected the homeowners’ argument that the engineering reports were

necessary to show bias, noting that “[c]ourts have recognized that discovery into the

extent of an expert’s bias is not without limits” and that the Texas Supreme Court

“has reasoned that the most probative information regarding the bias of a testifying

expert comes from the testimony of the experts themselves.” Id. at *2 (citing In re
                                          10
Ford Motor Co, 427 S.W.3d 396, 397 (Tex. 2014) (orig. proceeding) (per curiam)).

Relying on National Lloyds I, the First Court of Appeals also rejected the homeowners’

argument that the engineering reports were necessary to demonstrate whether the

engineer applied acceptable methodology in evaluating their claim. Id. at *3. The

court noted that “each report prepared by [the engineer] would be affected by ‘many

variables associated with [that] particular claim’” and that said variables “are unique to

each claim and have no bearing on whether the damage to the [homeowners’] house

was actually caused by settling versus a leak.” Id. (quoting Nat’l Lloyds I, 449 S.W.3d at

489). Accordingly, the court held that the engineering reports were not discoverable

and granted mandamus relief. Id. at *3–4.

      In Hanover Lloyds Insurance Company, Indoor Sports made a claim with its insurer,

Markel Insurance Company, after it noticed damage to the roof on its building

following a storm. 2018 WL 1127436, at *1. Markel hired HAAG Engineering to

investigate the claim, and HAAG determined that the damage to Indoor Sports’ roof

was caused by a different storm. Id. That storm had occurred while Hanover Lloyds,

not Markel, provided insurance to Indoor Sports. Id. Indoor Sports filed a claim with

Hanover, and Hanover denied the claim. Id. Indoor Sports then filed a lawsuit

against Hanover alleging both contractual and extra-contractual claims. Id. In the

lawsuit, Indoor Sports alleged that Hanover had rejected HAAG’s engineering report

even though Hanover often relied on HAAG’s engineering reports when making

other claims decisions. Id. Indoor Sports later requested that Hanover produce fifty
                                            11
engineering reports it had received from HAAG with respect to other storm damage

claims in Texas. Id. at *1–2. Hanover objected to that request on relevancy grounds,

and Indoor Sports filed a motion to compel. Id. at *2. The trial court then granted

the motion and ordered Hanover to produce the engineering reports. Id.

       In granting Hanover’s petition for writ of mandamus, the Dallas Court of

Appeals relied upon National Lloyds I and determined that the engineering reports

were irrelevant. Id. at *3. The court noted that the trial court’s order required

Hanover to turn over evidence related to other claims and that “[a]lthough there is a

remote possibility the requested discovery could lead to discovery of relevant

evidence, [the court] fail[ed] to see how Hanover’s use of HAAG engineering reports

on claims of unrelated third parties [was] probative of Hanover’s conduct with respect

to its handling of this claim.” Id.

       Rather than relying on these cases, the Frawleys point to State Farm Lloyds v.

Nicolau, 951 S.W.2d 444 (Tex. 1997), and a string of cases citing Nicolau to support

their position that the trial court’s discovery order was proper. See State Farm Fire &

Cas. Co. v. Simmons, 963 S.W.2d 42, 44 (Tex. 1998); USAA Tex. Lloyd’s Co. v. Griffith,

No. 13-17-00337-CV, 2019 WL 2611015, at *8–10 (Tex. App.—Corpus Christi–

Edinburg June 26, 2019, no pet.) (mem. op.); State Farm Lloyds v. Hamilton, 265 S.W.3d
725, 734–37 (Tex. App.—Dallas 2008, pet. dism’d); State Farm Lloyds v. Johns, No. 05-

96-01039-CV, 1998 WL 548887, at *3 (Tex. App.—Dallas Aug. 31, 1998, no pet.) (not


                                          12
designated for publication). Notably, none of these cases are discovery cases.4 While

Nicolau involved evidence that an insurer had relied on an expert’s report that was not

objectively prepared, Nicolau says nothing about the discovery limits placed on

obtaining such evidence. See Nicolau, 951 S.W.2d at 448.

      Having reviewed the authorities cited by the parties, we think that the discovery

cases relied on by State Farm (particularly the National Lloyds I, Interinsurance Exchange,

and Hanover Lloyds cases discussed above) should guide our analysis rather than the

non-discovery cases relied on by the Frawleys.5 Like the claim files at issue in National


      4
       The Frawleys have cited only one discovery case to support their position,
Hussey v. State Farm Lloyds Ins. Co., 216 F.R.D. 591 (E.D. Tex. 2003). That case,
however, is a federal case that predates National Lloyds I, and it is not binding
precedent on our court. See Penrod Drilling Corp v. Williams, 868 S.W.2d 294, 296 (Tex.
1993) (holding that Texas state courts are only obligated to follow higher Texas courts
and the United States Supreme Court); Roe v. Ladymon, 318 S.W.3d 502, 510 n.5 (Tex.
App.—Dallas 2010, no pet.) (“Although we look to decisions of the lower federal
courts and other state courts, only decisions of the United States Supreme Court, the
Texas Supreme Court, and prior decisions of this Court are binding precedent.”).
      5
         In their response brief, the Frawleys attempt to distinguish National Lloyds I,
Interinsurance Exchange, and Hanover Lloyds, but we are not persuaded by their reasoning.
The Frawleys state that National Lloyds I is distinguishable because it involved claim
files rather than engineering reports. We fail to see how that changes the analysis—
that different claims/engineering reports are affected by the unique variables
associated with those claims/engineering reports—particularly since the engineering
reports are likely part of the larger claim file. The Frawleys attempt to distinguish
Interinsurance Exchange by stating that it only involved contractual claims while the
present case involves both contractual and extra-contractual claims. Again, we fail to
see how that changes the analysis, particularly since both National Lloyds I and Hanover
Lloyds involved both contractual and extra-contractual claims. See Nat’l Lloyds I,
449 S.W.3d at 488; Hanover Lloyds, 2018 WL 1127436, at *1. Finally, the Frawleys
attempt to distinguish Hanover Lloyds by stating that the engineer making the report in
that case had not been hired by Hanover but had been hired by a prior insurer. But as
                                             13
Lloyds I, and like the engineering reports at issue in Interinsurance Exchange and Hanover

Lloyds, the engineering reports sought here would be affected by “many variables

associated with [that] particular claim, such as when the claim was filed, the condition

of the property at the time of filing (including the presence of any preexisting

damage),” and other factors. Nat’l Lloyds I, 449 S.W.3d at 489; see Hanover Lloyds,

2018 WL 1127436, at *3; Interins. Exch., 2016 WL 144784, at *3. Those variables are

unique to each claim and have no bearing on whether State Farm’s investigation or

reliance on Bryant Consultants’ report was reasonable. See Nat’l Lloyds I, 449 S.W.3d

at 489; Hanover Lloyds, 2018 WL 1127436, at *3; Interins. Exch., 2016 WL 144784, at *3.

And to the extent that the Frawleys seek the engineering reports to show bias,

“discovery into the extent of an expert’s bias is not without limits,” and “the most

probative information regarding the bias of a testifying expert comes from the

testimony of the experts themselves.” Interins. Exch., 2016 WL 144784, at *2 (citing

Ford Motor Co., 427 S.W.3d at 397). In sum, the engineering reports are irrelevant

because they do not appear reasonably calculated to lead to the discovery of evidence

aptly pointed out by State Farm in their reply brief, Hanover Lloyds is essentially the
“mirror case” to the present one:

      [i]n other words, while [the Frawleys] here argue that it was unreasonable
      for State Farm to rely on [Bryant Consultants’] report based on its prior
      interactions with the firm, the Hanover plaintiffs made the mirror
      argument that it was unreasonable for the defendant to reject the HAAG
      engineering report based on its prior dealings with HAAG. While they
      may be flip sides of essentially the same argument, the fundamental flaw
      is the same: The individual nature of other claims renders the discovery
      not probative.
                                           14
that has a tendency to make a fact more probable or less probable than it would be

without the evidence. See Tex. R. Evid. 401; Tex. R. Civ. P. 192.3(a). As such, the

trial court clearly abused its discretion by ordering their production. See State Farm

Lloyds, 520 S.W.3d at 604; M-I L.L.C., 505 S.W.3d at 574.

      2. Is the Production of the Engineering Reports Unduly Burdensome
         and Disproportionate?

      Although we have already determined that the trial court clearly abused its

discretion because the engineering reports are irrelevant, we will also briefly consider

whether the trial court also clearly abused its discretion because the production of the

engineering reports would be unduly burdensome and disproportionate. The Texas

Supreme Court has stated that “[w]hile litigants should have the opportunity to obtain

the fullest knowledge of the facts and issues prior to trial, our rules also protect

against unnecessary burgeoning of litigation costs.” Nat’l Lloyds III, 532 S.W.3d at 813

(internal quotation omitted).    Courts should thus undertake an analysis of the

reasonableness and proportionality of sought discovery, “which is informed by factors

the discovery rules identify as limiting the scope of discovery and geared toward the

ultimate objective of obtain[ing] a just, fair, equitable and impartial adjudication for

the litigants with as great expedition and dispatch at the least expense . . . as may be

practicable.” State Farm Lloyds, 520 S.W.3d at 599 (internal quotation omitted). Here,

State Farm put on uncontroverted evidence that it would take at least 706 hours to




                                          15
review the subject files at a cost of $26,298.50.6 And pursuant to their original

petition, the Frawleys were seeking damages “in an amount greater than $100,000 but

no more than $200,000.” Given the negligible relevance of the sought discovery (as

discussed above), coupled with the uncontroverted evidence of the great time and

expense State Farm would expend in obtaining the sought discovery, and given the

amount in controversy in the case, the trial court clearly abused its discretion by

ordering production of the engineering reports.7 See Nat’l Lloyds III, 532 S.W.3d at

813; State Farm Lloyds, 520 S.W.3d at 599.

C. Does State Farm Have an Adequate Remedy by Appeal?

      When a trial court orders discovery that is irrelevant or is unduly burdensome

and disproportionate, the trial court abuses its discretion, and the resisting party has

no adequate remedy by appeal. CSX Corp., 124 S.W.3d at 153; In re ReadyOne Indus.,

Inc., 394 S.W.3d 680, 683 (Tex. App.—El Paso 2012, orig. proceeding); In re Islamorada

Fish Co. Tex., L.L.C., 319 S.W.3d 908, 913 (Tex. App.—Dallas 2010, orig. proceeding)

(op. on reh’g). Because the trial court has ordered discovery that is irrelevant and is

      6
       The Frawleys argue that this evidence amounts to no evidence at all because it
was a cumulative estimate of the time it would take to review the files as it relates to
both Request for Production No. 5 and Interrogatory No. 17. That argument fails to
consider the interplay between Request for Production No. 5 and Interrogatory
No. 17—which both concerned Bryant Consultants’ engineering reports.
      7
       Because we have determined that the trial court clearly abused its discretion
because the engineering reports are irrelevant and their production would be unduly
burdensome and disproportionate, we need not address State Farm’s alternative
argument that the trial court abused its discretion because producing the engineering
reports would violate the privacy interests of nonparties. See Tex. R. App. P. 47.1.
                                           16
unduly burdensome and disproportionate, State Farm lacks an adequate remedy by

appeal.8

                                    IV. CONCLUSION

       Because the trial court clearly abused its discretion by ordering State Farm to

produce the engineering reports, and because State Farm has no adequate remedy by

appeal, State Farm is entitled to mandamus relief. Accordingly, we conditionally grant

a writ of mandamus and direct the trial court to vacate its May 26, 2020 “Order on

Plaintiffs’ Supplement to Motion to Compel Discovery Responses.” See Tex. R. App.

P. 52.8(c). Our writ will issue only if the trial court fails to comply.


                                                         /s/ Dana Womack

                                                         Dana Womack
                                                         Justice

Delivered: September 3, 2020




       8
       In their response brief, the Frawleys do not suggest that State Farm has an
adequate remedy by appeal.
                                         17